DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8,11-13,18-25,28-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parsons (2014/0036485).
Regarding claim 1, Parsons discloses rechargeable portable light (Fig. 1-9) a  light body (400, Fig. 4, Para. 0025) having at least one exterior wall (Fig. 4 outside wall of 400)for defining at least a part of an internal cavity(inside of 400) configured to receive a rechargeable power source(406,418, Para. 0029-0030), wherein the internal cavity has a keying feature (420,422))and has an opening through the exterior wall (18, Fig. 1a, Fig. 4 top right opening of frame , 400)that is in a predetermined location relative to the keying feature of the internal cavity; a light source(36, Figs. 1a-3) supported by the light body for producing light when energized; a rechargeable power source (406,418) having a charging connector in a side thereof and having a keying feature(charger 42 is received in opening 18), wherein the keying feature (500,502Fig. 5)thereof is in a predetermined location relative to the charging connector such that when the rechargeable power source is placed into the internal cavity of the light body with the keying feature of the rechargeable power source engaging the keying feature of the internal cavity the charging connector of the rechargeable power source is aligned with the opening through the exterior wall of the light body(fig. 4); and an electrical switch (40, Fig. 1a, Para. 0034)for selectively coupling the rechargeable power source to the light source for energizing the light source to produce light; whereby a connector(20,Fig. 1 )of an external source of charging power can be connected through the opening through the light body directly to the charging connector of the rechargeable power source for recharging the rechargeable power source(Fig. 1).

Regarding claim 2,.Parsons discloses the light body(400, Fig. 4, Para. 0026),  includes a cover (402) for the internal cavity that is openable for placing the rechargeable power source(406,418, Fig.4) into the internal cavity of the light body and for removing the rechargeable power source (406,4018))from the internal cavity thereof (Para.0027).

Regarding claim 3, Parsons discloses  the keying feature(420,422, Fig.4) of the internal cavity is at an end of the internal cavity(Posts 420,422) that is distal from the cover for the internal cavity.

Regarding claim 4, the keying feature of the internal cavity is one of a projection and a recess(420,422, Fig.4), and wherein the keying feature of the rechargeable power source is the other of a recess and a projection(500,502, Fig.5; Para.0029).

Regarding claim 5, Parsons discloses the keying feature (422,420)of the internal cavity is proximate one of more electrical contacts (206, Figs,2-3) in the internal cavity that make electrical connection to corresponding one or more electrical terminals(Fig. 2, the terminals of 406 connected to contacts 206) of the rechargeable power source when the rechargeable power source (406, 418, Fig.4) is in the internal cavity with its keying feature(500,502, Fig. 5) engaging the keying feature(420,422, Fig.4) of the internal cavity.

Regarding claim 6,  Parsons discloses the keying feature (420,422, Fig. 4) of the internal cavity is: a projection (420,422, Fig.4) defining a convex surface (Fig.4, the convex surface of the post 422 at the left end of the internal cavity) proximate an end of the internal cavity; or a projection defining two planar surfaces having an intersection that is transverse to the internal cavity; or a recess defining a concave surface proximate an end of the internal cavity; or a recess defining two planar surfaces having an intersection that is transverse to the internal cavity and is proximate an end of the internal cavity.

Regarding  claim 7, Parsons discloses the keying feature (500,50, Fig.5)of the rechargeable power source is(406,418, Fig.4): a projection defining a convex surface proximate an end of the rechargeable power source; or a projection defining two planar surfaces having an intersection that is transverse to the rechargeable power source; or a recess(502, Fig.5) defining a concave surface proximate an end of the rechargeable power source; or a recess defining two planar surfaces having an intersection that is transverse to and is proximate an end of the rechargeable power source.

Regarding claim 8, the one or more electrical terminals(fig. 2, terminals of 406 connected to contacts 206) of the rechargeable power source(406,418, Fig.4) include: two terminals, each one on an opposite end of the rechargeable power source; or a central terminal and a concentric annular terminal on an end of the rechargeable power source; or two side by side terminals(fig. 2 terminals 406 connected to contacts 206) on the end (Fig. 4 the left end of 406) of the rechargeable power source.

Regarding claim 11, Parsons discloses  the rechargeable power source(406,418) includes a rechargeable battery(Para. 0029); or the rechargeable power source includes a rechargeable lithium battery.

Regarding claim12, the charging connector(fig. 4 the right portion of 406 for receiving charger 42 through opening 18 shown in Fig !a: para 0032) of the rechargeable power source includes: a coaxial connector, a USB connector, a mini-USB connector, a micro-USB connector(20, Fig.1 Para. 0021), a USB-C connector, a FireWire connector, a Lightning connector, or a combination thereof.

Regarding claim 13,  the keying feature (500, 502), Fig.5) of the rechargeable power source is: a recess(502, Fig. 5) defining a concave (Fig. 5 the concave surface of 502)surface proximate an end(fig. 4 the left end of 406) of the rechargeable power source (406,418, Fig. 4); or a recess defining a concave part of a cylindrical surface proximate an end of the rechargeable power source; or a recess defining two planar surfaces having an intersection that is transverse to a longer dimension of the rechargeable power source and is proximate an end of the rechargeable power source.

Regarding claim 18, Parsons disclose  a light body(400, Para. 0026),  having at least one exterior wall(wall of 400) for defining at least a part of an internal cavity configured to receive a rechargeable battery(406,418, Fig.4), wherein the internal cavity has a keying feature(420,422, Fig. 4) and has an opening (18, Fig. 1a , the top right opening of frame 400) through the exterior wall that is in a predetermined location relative to the keying feature of the internal cavity; a light source (36, Fig. 1a-3, Para. 0031)supported by the light body(400) for producing light when energized; a rechargeable battery having a charging connector(fig. 4, the right portion of 406 for receiving charger 42, through opening 18, shown in (Fig. 1a, Para. 0032) in a side thereof and having a keying feature, wherein the keying feature thereof is in a predetermined location relative to the charging(500, 502, Fig. 5) connector such that when the rechargeable battery is placed into the internal cavity of the light body with the keying feature of the rechargeable battery engaging the keying feature of the internal cavity the charging connector of the rechargeable battery is aligned with the opening (18, Fig. 1A; Fig. 4 the top right aperture of frame 400 similar to 428) through the exterior wall of the light body; and an electrical switch (40, Fig. 1a-3;Para. 0031; for selectively coupling the rechargeable battery (406,418)to the light source(36, Fig. 1a-3) for energizing the light source to produce light; whereby a connector (20, Fig.1, Para. 0021)of an external source of charging power (24, Fig.1 the outlet, Para. 0022) can be connected through the opening (19, Fig. 1)through the light body directly to the charging connector of the rechargeable battery for recharging the rechargeable battery.

Regarding claim 19, Parsons discloses the light body (400)includes a cover (402)for the internal cavity that is openable for placing the rechargeable battery(406, 418) into the internal cavity of the light body and for removing the rechargeable battery from the internal cavity thereof(Para. 027).

Regarding claim 20, Parsons discloses  the keying feature(420,422) of the internal cavity is at an end of the internal cavity(fig. 4, posts 420,422) that is distal from the cover(402) for the internal cavity.

Regarding claim 21,the keying feature (420) ,422)of the internal cavity is one of a projection and a recess, and wherein the keying feature (500, 502)of the rechargeable battery is the other of a recess and a projection.

Regarding claim 22,  the keying feature(420,422) of the internal cavity is proximate one of more electrical contacts (206, Figs. 2-3)in the internal cavity that make electrical connection to corresponding one or more electrical terminals (Fig. 2 the terminals of 4-6 connected to the contacts  206) of the rechargeable battery(406, 418) when the rechargeable battery is in the internal cavity with its keying feature (500, 502, Fig. 5)engaging the keying feature(420, 422) of the internal cavity.

Regarding claim 23,  the keying feature(420,422) of the internal cavity is: a projection (420,422)defining a convex surface (Fig. 4, convex surface of post 422, at least of the internal cavity) proximate an end of the internal cavity; or a projection defining two planar surfaces having an intersection that is transverse to the internal cavity; or a recess defining a concave surface proximate an end of the internal cavity; or a recess defining two planar surfaces having an intersection that is transverse to the internal cavity and is proximate an end of the internal cavity.

Regarding claim 24,  the keying feature (500, 502, Fig. 5)of the rechargeable battery(406, 418) is: a projection defining a convex surface proximate an end of the rechargeable battery; or a projection defining two planar surfaces having an intersection that is transverse to the rechargeable battery; or a recess(502, Fig. 5) defining a concave surface (fig. 5 the convex surface of 502)proximate an end (Fig. 4 the left end of 406) of the rechargeable battery(406, 418); or a recess defining two planar surfaces having an intersection that is transverse to and is proximate an end of the rechargeable battery.

Regarding claim 25,  the one or more electrical terminals(Fig. 2 the terminal of 405  connected to contacts 206) of the rechargeable battery(406, 418) include: two terminals, each one on an opposite end of the rechargeable battery; or a central terminal and a concentric annular terminal on an end of the rechargeable battery; or two side by side terminals (Fig. 2 the terminals of 406 connected to contacts 206) on the end (Fig. 4 the left end of 406)of the rechargeable battery.


Regarding claim 28,  the charging connector(fig. 4 the right portion of 406 for receiving charger 42 through opening 18, in Fig. 1A) of the rechargeable battery includes: a coaxial connector, a USB connector, a mini-USB connector, a micro-USB connector(20, Fig. 1, Para 0021), a USB-C connector, a FireWire connector, a Lightning connector, or a combination thereof.

Regarding claim 29  the keying feature (500, 502), Fig. 5)of the rechargeable battery(406, 418, Fig. 4) has: a recess(502, Fig. 5, para. 0029) defining a concave surface (fig. 5 the concave surface of 502)proximate an end (Fig. 4 the left end of 406)of the rechargeable battery(406, 418, Fig. 4); or a recess defining two planar surfaces having an intersection that is transverse to a longer dimension of the rechargeable battery and is proximate an end of the rechargeable battery.

Allowable Subject Matter
Claims 9,10, 14-17, 26,-27, 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2022/0252231; 2015/0003050; 10,711,953; 10,578,297 all disclose flashlights with usb chargers and rechargeable batteries..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875